MEMORANDUM **
Henry Richarto Arquiza was convicted by a jury of attempted importation of methamphetamine in violation of 21 U.S.C. § 952(a). His counsel filed this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our task is to determine whether there are any grounds for reversal or modification of the district court’s judgment. See Anders, 386 U.S. at 744, 87 S.Ct. 1396. We conclude there are none, and accordingly, w¿ affirm.
The record indicates that sufficient evidence was presented to support the jury’s verdict. See United States v. Hursh, 217 F.3d 761, 767 (9th Cir.2000). Arquiza’s sentence does not violate Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). See United States v. Panaro, 241 F.3d 1104, 1114 (9th Cir. 2001). Finally, the district court’s discretionary decision not to depart downward from the sentencing guidelines is not reviewable on appeal. See United States v. Lipman, 133 F.3d 726, 729 (9th Cir.1998).
Our examination of counsel’s brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues requiring review. Accordingly, we affirm the judgment and grant counsel’s motion to withdraw as counsel of record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.